—Judgment unanimously affirmed. Memorandum: Defendant was convicted following a jury trial of sexual abuse in the first degree (Penal Law § 130.65) and endangering the welfare of a child (Penal Law § 260.10) in connection with the sexual assault of his 15-year-old stepdaughter. According to the testimony at trial, defendant entered the bedroom of the victim at approximately 3:00 or 4:00 a.m. on February 2, 1995 and molested her. Defendant was arrested later that day. We reject the contention of defendant that he was denied his right to a speedy trial. The People validly declared their readiness for trial pursuant to CPL 30.30 on July 24, 1995, and thus it was possible for defendant to be arraigned and the trial to proceed within the six-month statutory period (see, People v Goss, 87 NY2d 792, 794; People v Kitchen, 234 AD2d 964, lv denied 89 NY2d 1095).
Defendant also contends that County Court’s Sandoval ruling, permitting defendant to be cross-examined regarding threats he allegedly made to his wife, stepson, and another witness, was an abuse of discretion. Evidence of those threats would have been admissible in the People’s direct case on the issue of consciousness of guilt (see, People v Pugh, 236 AD2d 810, lv denied 89 NY2d 1099), and we conclude that the court’s decision was not an abuse of discretion.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we conclude that it is legally sufficient to establish defendant’s guilt beyond a reasonable doubt (see, People v Bleakley, 69 NY2d 490, 495). The verdict is not against the weight of the evidence (see, People v Bleakley, supra, at 495).
Finally, upon our review of the record, we conclude that defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 147; People v Trait, 139 AD2d 937, 938, lv denied 72 NY2d 867). (Appeal from Judgment of Oswego County Court, Brandt, J.—Sexual Abuse, 1st Degree.) Present—Denman, P. J., Green, Callahan, Balio and Fallon, JJ.